                                1                          IN THE DISTRICT COURT FOR THE STATE OF ALASKA
                                                                 FOURTH JUDICIAL DISTRICT AT BETHEL
                                2
                                3 STATE OF ALASKA,
                                4                Plaintiff,
                                5                vs.
                                6
                                    CHRISTOPHER A CARMICHAEL
                                7 DOB: 06116/1964
                                    APSIN ID: 7053724
                                8 DMV NO.: 7504969 AK
                                9 ATN: 116484021
                               10                Defendant.
                               11 No. 4BE-20-                              CR
                               12
                                                                                              INFORMATION
                               13
                                     I certify this document and its attachments do not contain the (I) name of a victim of a sexual offense listed in AS 12.61.140 or (2)

  ~
                               14    residence or business address or telephone number of a victim of or witness to any offense unless it is an address identifying the place of a
                                     crime or an address or telephone number in a transcript of a court proceeding and disclosure of the information was ordered by the court .
.:a:
  fl)
  ~                            15    The following counts charge a crime involving DOMESTIC VIOLENCE as defined in AS 18.66.990: NONE.
<
c,...
  0
                     x
                    ""
                   µ...
                               16
  ~
.... 0
                °' .,. ,
                ~ :g
                                                                             Count I - AS 1 l.41.436(a)(5)(B)
  ~
.....
           r-
           -
                0\
                Q\
                         N
                          I    17                                    Sexual Abuse Of A Minor In The Second Degree
~  )( ~ ~
>.o<(.,..,
                                                                            Christopher A. Carmichael - 001
  =0
  ~
  i..
           a::i   ,,..._
              ·-·r-
                0 0
                               18
  oc.:.Se                                                                   Count II -AS 11.4 l.436(a)(5)(B)
....
....
                 0
                i:i::i
                         ..
                         0     19                                    Sexual Abuse Of A Minor In The Second Degree
<
....                     §
                         ..c
                               20                                           Christopher A. Carmichael - 002
·c....CJ                 Q..

  fl)

~                              21 THE DISTRICT ATTORNEY CHARGES:
                               22                                                                   COUNT I:

                               23                That on or about or between August 2017 and May 2018, at or near Bethel, in the
                                    Fourth Judicial District, State of Alaska, CHRISTOPHER A. CARMICHAEL (DOB: 06-16-
                               24
                                    1964), being 18 years of age or older, engaged in sexual contact with CHILD C (DOB:
                               25
                                    2004), a person who was under 16 years of age and the offender occupied a position of
                               26
                                    authority in relation to the victim, to-wit: CHRISTOPHER A. CARMICHAEL touched
                               27
                                    CHILD C'S breasts.




                               Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 1 of 10
                   All of which is a class B felony offense being contrary to and in violation of
 1
     1 l.41.436(a)(5)(B) and against the peace and dignity of the State of Alaska.
 2
                                                         COUNT II:
 3
                   That on or about February 9, 2018, at or near Bethel, in the Fourth Judicial District,
 4   State of Alaska, CHRISTOPHER A. CARMICHAEL (DOB : 06-16-1964), being 18 years of
 5   age or older, engaged in sexual contact with CHILD B (DOB : 2006), a person who was
 6   under 16 years of age and the offender occupied a position of authority in relation to the
 7   victim, to-wit: CHRISTOPHER A. CARMICHAEL touched CHILD B' S breasts.

 8                 All of which is a class B felony offense being contrary to and in violation of
     l l.41.436(a)(5)(B) and against the peace and dignity of the State of Alaska.
 9
                   The undersigned swears under oath this Information is based upon a review of
10
     police reports AK16010231 , 1802063, and 1908408 submitted to date.
11
               As more specifically detailed below, starting in 2016, law enforcement became aware
12
     of allegations of inappropriate conduct involving a Lower Kuskokwim School District
13   ("LKSD") Principal, Christopher Carmichael (DOB: 6116/1964) (hereinafter, "Carmichael").
14   Between 2016 and 2019, law enforcement conducted several investigations into specific
15   allegations of misconduct.            In both 2016 and 2018, law enforcement met with LKSD
16   administrators and advised LKSD about the investigations and of the allegations made

17   against Carmichael. Specifically, in 2016 LKSD was made aware of inappropriate Facebook
     messages between Carmichael and Child A, and in 2018 LKSD was advised that Child B had
18
     alleged that Carmichael touched her breast with the back of his hand. 1 Both incidents were
19
     investigated by law enforcement and, as noted above, reported to the LKSD, but there was
20
     insufficient evidence at the time to successfully prosecute Carmichael.
21
               In 2019, the Bethel Police Department learned of another allegation of inappropriate
22   conduct by Carmichael.               At the time of the 2019 investigation, Carmichael remained
23   employed by LKSD as the principal of Gladys Jung Elementary School. To protect the
24   integrity of the investigation, it was determined that the existence of the investigation would
25
26
     1 The identities of the minor children referenced herein are omitted from this Information. Rather, each child is

27   referred to as Child A, Child B, and Child C, respectively . This is done to protect the identity of the child victims .

     Information
     State v. Christopher A. Carmichael
     Page 2 o/9


Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 2 of 10
     be kept confidential and limited to BPD, AST, the Bethel District Attorney ' s Office, and
 1
     (ultimately) the Federal Bureau oflnvestigation.
 2
               As more fully set forth below, the 2019 investigation into Carmichael' s conduct
 3
     revealed an escalating course of conduct that culminated in Carmichael being arrested by
 4   federal authorities. The following summarizes the investigations:
 5                                        2016 REPORT & INVESTIATION
 6             In 2016, the Alaska State Troopers received a report that Carmichael sent
 7   inappropriate Facebook messages to a fourteen-year-old female former student (hereinafter,

 8   "Child A"). Child A's mother questioned why her child was receiving messages from a
     school administrator talking about her child' s lips, naughty ways, and spanking.       AST
 9
     initiated an investigation and recovered communications between Carmichael and Child A.
10
     In those messages, Carmichael referred to Child A as "sweetness," "loveliness," "baby,"
11
     "sweetie," "sweet girl," "pumpkin," "pretty girl," "beautiful," and "sweetheart."     AST' s
12
     review of the messages revealed that Carmichael sent the following messages to Child A:
13
                •    "love those luscious red lips on your profile pie :-)"
14              •    "I know you and your naughty ways too well :-)"
15             •     "you can't escape my all seeing eye! :-)"
16             •     "bend you over my knee and whackkk! :)"
17             On March 15, 2016, AST contacted LKSD Assistant Superintendent Carlton Kuhns

18   (hereinafter, "Kuhns") and advised Kuhns of the investigation.           That same day, AST

19   interviewed Carmichael in his office at Gladys Jung Elementary School. AST confronted
     Carmichael with the messages he had sent Child A, and Carmichael stated he regretted the
20
     wording that he used. Carmichael advised he was in Anchorage at the time he sent the
21
     messages and that he was heavily medicated. Carmichael denied that he intended to be
22
     inappropriate. Carmichael told AST that he had assured Child A' s mother that the messages
23   were taken out of context and that nothing inappropriate was said or happened. Carmichael
24   further advised AST that he had brought up this situation to his boss immediately to let them
25   know what was taking place. AST discussed appropriate communication between teachers
26   and students with Carmichael. Carmichael stated that he would not be "Facebooking" with

27   students and that he had learned his lesson.
     Information
     State v. Christopher A. Carmichael
     Page 3 o/ 9


Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 3 of 10
               On March 17, 2016, Kuhns contacted AST seeking AST's assistance in searching
 1
     Carmichael ' s LKSD laptop and iPad for possible child pornography. At the request of
 2
     LKSD, AST examined Carmichael' s LKSD MacBook Pro laptop. The examination did not
 3
     discover any evidence of child exploitation but did confirm that Carmichael had
 4   communicated with Child A via Facebook. Also, although clearly inappropriate and
 5   concerning, the messages sent from Carmichael to Child A did not constitute any criminal
 6   offense based on current law; therefore, law enforcement could take no further action
 7   regarding the conduct.

 8                                        2018 REPORT & INVESTIATION
               On February 12, 2018, Bethel Police Department received a report that Carmichael
 9
     touched the breast of an eleven-year-old girl (hereinafter, "Child B") on February 9, 2018.
10
     Specifically, Child B disclosed to her mother that Carmichael looked down at her breasts and
11
     then touched her breasts with his hand. Child B disclosed to her mother that this took place
12
     in Carmichael's office. Child B stated "[she] was holding the door for [Carmichael] and then
13   he looked down at [her] 'this part,' and then he touched it, on purpose." Child B clarified
14   that "this part" referred to her breast and that Carmichael used the back of his hand to touch
15   her breast. Child B further reported that Carmichael smiled before going to his office. Child
16   B advised that she felt scared.

17             On February 15, 2018, BPD applied for and obtained a Glass warrant (4BE-18-
     000 l 6SW) authorizing BPD to record conversations with Carmichael. In furtherance of the
18
     warrant, Child B' s mother called Carmichael advising she was concerned about Carmichael
19
     touching Child B' s breast. Carmichael responded that he was probably joking around and
20
     wrestling with the kids, that he is "very clumsy about how [he moves] and stuff," that he was
21
     joking around with the kids and that it was possible that it happened, that he felt horrible, and
22   that he had talked with Child B telling her that he did not remember what happened and to
23   know that if he hurt her feelings or made her feel uncomfortable that it was not intentional.
24   When Child B' s mother asked Carmichael about Carmichael tickling children, Carmichael
25   said that the incident with Child B made him rethink and he realized that he cannot afford to
26   be playing with people anymore because sometimes people take it the wrong way.

27
     Information
     State v. Christopher A. Carmichael
     Page 4 o/9


 Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 4 of 10
               On February 20, 2018, Child B's father met with BPD in preparation for his
 1
     participation in a phone call recorded pursuant to 4BE-18-00016SW. Child B' s father told
 2
     BPD that Carmichael contacted him and stated that the situation was a misunderstanding and
 3
     that he must have accidently pushed against Child B. Carmichael told Child B's father that
 4   he was really sorry and that he has a reputation to protect. Carmichael further stated that the
 5   Dean told him that he may have brushed up against Child B or touched her inappropriately
 6   with the back of his hand. Carmichael told Child B' s father that he informed the Dean that it
 7   was probably an accident, that he was taking care of kids telling them to go out, and that he

 8   may have accidently touched her.
               During a recorded phone call, Carmichael told Child B's father that he was not 100%
 9
     sure of the allegations made by Child B. Carmichael further stated that he was trying to
10
     move kids out of his office, and Carmichael promised he would never attempt to touch any
11
     person on their body in a place that is a private area. Carmichael advised he felt terrible
12
     about the situation and it was not intentional.
13             On February 20, 2018, BPD Chief Waldron and BPD Lt. Davis (hereinafter, "Davis")
14   met with LKSD Superintendent Dan Walker (hereinafter, "Walker") to advise LKSD of the
15   investigation. Following their meeting with Walker, BPD invited Carmichael to the Bethel
16   Police Department to discuss the allegations made by Child B. Carmichael agreed to meet

17   with BPD advising BPD that he first needed to contact the Dean about the situation.
               Carmichael met with BPD. Carmichael said that he was aware that Child B had
18
     reported to a teacher that she was made uncomfortable by something that took place between
19
     him and the student. Carmichael advised the complaint was vague and that he learned of the
20
     report from the Dean. Carmichael stated that he was "mystified" as to the issue. Carmichael
21
     denied having a memory of touching Child B's breasts. However, Carmichael stated it could
22   have happened because he was trying to shuttle kids out of his office. Carmichael admitted
23   that it was possible that he touched Child B in a way that made her feel uncomfortable, but it
24   was not intentional.
25                                        2019 REPORT & INVESTIATION

26             On June 17, 2019, BPD received a report that Carmichael touched Child C's breast
     and thighs when Child C was in the seventh grade. It was reported that the sexual abuse took
27
     Information
     State v. Christopher A. Carmichael
     Page 5 o/9


Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 5 of 10
                                  place inside Gladys Jung Elementary School. Child C had just finished the 81h Grade, so
                              1
                                  based upon Child C' s statements, the sexual abuse would have occurred during the 2017-
                              2
                                  2018 school year.
                              3
                                             BPD met with Child C' s mother who advised that Child C became close to
                              4   Carmichael while Child C was a student at Gladys Jung. Child C' s mother stated that after
                              5   Child C matriculated to Bethel Regional High School, Child C would return to Gladys Jung
                              6   to visit with Carmichael. Child C' s mother advised that Carmichael had previously given her
                              7   and Child C gifts including basket woven pins, a king-sized bed, and paint. Child C' s

                              8   mother also stated that when Child C' s father was incarcerated Carmichael told Child C that
                                  she could call him "Dad."
                              9
                                             Child C participated in an interview at the Child Advocacy Center ("CAC"). Child C
                             10
                                  stated that she had known Carmichael since the fourth grade and they used to walk on the
                             11
                                  playground together where Carmichael would sing and talk to her.           Child C stated that
                             12
                                  Carmichael would hug her. Child C disclosed that by the time she was in sixth grade she had
                             13   grown closer to Carmichael and would confide in him about her problems (e.g., bullies,
                             14 tough days, and God). Child C described how she and Carmichael would spend time together
 cu                          15   after school. Child C said it made her feel happy to be with Carmichael.
..:.::
 "'cu
<
......
 0
                     x
                    ....
                     o:l
                             16              Child C said when she was in the seventh grade, around November 2017, Carmichael

 ~             °'~ :g
                    Vl       17   began touching her on her breasts. Child C disclosed that one time, while they were in the
... 0
 CU t--
.... -
               °'
               0\
                    N
                        I
                                  gym together, she followed Carmichael into a closet, Carmichael closed the door, and
":x~~
;;.-.O<t:vi
                             18
 ~
 =0 · - · r--
 i..
         a:l
               Q)
                    ,...._
                    0        19
                                  Carmichael hugged her from behind and touched her breasts. Child C stated that was the
 0       ii:   .s~
                                  first time he touched her breasts. Child C described how Carmichael told her it needed to be
:::            ~ Q.i
<
...                  §
                    ..c:
                             20
 Cj                 ii.           outside of the cameras so he would take her into the closets and his office to sexually abuse
...
·c:                          21
                                  her. Child C disclosed that Carmichael touched her breasts every Friday after school or
s"'                          22   whenever he had the opportunity and all the staff were gone.
                             23              Child C was asked about how she felt when Carmichael hugged her from behind and
                             24   groped her breasts, and Child C responded that at the time she thought it was sweet but now
                             25   thinks it is creepy. Child C stated that during the hugging episodes Carmichael would tell

                             26   Child C that he loved her or words to that effect.

                             27
                                  In formation
                                  State v. Christopher A. Carmichael
                                  Page 6of9


                             Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 6 of 10
               Child C was asked about any other incidents of touching. Child C disclosed that one
 1
     time when she was in Carmichael' s car with him and his wife, Carmichael' s wife went into
 2
     the store and Carmichael reached over, rubbed her upper thigh, and licked his fingers.
 3
     Carmichael told her did that to comfort her.         Child C also disclosed that once while
 4   Carmichael was hugging Child C from behind, Carmichael ran his hand under her shirt
 5   around her stomach. Additionally, Child C disclosed that Carmichael would sometimes kiss
 6   her around the neck. Child C described these as not actual kisses but putting his mouth on
 7   her skin. Child C said it was creepy when Carmichael was "kissing" her neck.

 8              Child C said the sexual abuse stopped during the summer before     gth   Grade because
     she stopped seeing Carmichael after her mother told her to stop seeing Carmichael. Child C
 9
     said her mother became uncomfortable with Carmichael's interactions with Child C.
10
                On September 19, 2019, BPD applied for and received a Glass warrant (4BE-19-
11
     00097SW) authorizing the recording of communications with Carmichael.                The warrant
12
     covered communications made via email, Skype, FaceTime, text messaging, Facebook, and
13   any other electronic means. (BPD applied for and received extensions on the warrant on
14   October 30, 2019 and December 2, 2019.)
15              On September 20, 2019, Davis began an undercover operation and took control of
16   Child C' s Facebook account.         Davis, acting as Child C, sent Christopher Carmichael a

17   "friend request."
                On September 30, 2019, Child C' s mother contacted BPD and advised that
18
     Carmichael spoke to Child C' s sister and told her to tell Child C that he was not able to
19
     accept her Facebook "friend request" even though he really wanted to. Carmichael further
20
     asked Child C' s sister to tell Child C that it was not a good idea right now, for Child C to try
21
     again when she graduates, and that he loved and missed her. In response, and at direction of
22   law enforcement, Child C' s mother sent Carmichael a message letting Carmichael know that
23   Child C was doing much better, that it was okay to send messages to her daughter, and that
24   she would consider phone communication later on.
25
26
27
     In formation
     State v. Christopher A. Carmichael
     Page 7 o/9


Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 7 of 10
                On September 30, 2019, Carmichael accepted a "friend request" from Child C' s
 1
     Facebook account.                Thereafter, Davis, in her undercover capacity, began to exchange
 2
     messages with Carmichael. 2
 3
                During the messaging, Carmichael acknowledges that he knows Child C is 15-years-
 4   old, and he repeatedly refers to Child C as "kiddo."                        As the messaging progressed,
 5   Carmichael began to write "ILU," "IMU," and "IWU" which are believed to mean "I Love
 6   You," "I Miss You," and "I Want You," respectively. Throughout the messages, Carmichael
 7   repeatedly directs that the messages should be deleted.

 8              In December 2019, Carmichael inquires of Child C about Child C masturbating.
     Ultimately, Carmichael discusses a plan to meet with Child C.
 9
                On December 10, 2019, the Bethel Police Department, m conjunction with the
10
     Federal Bureau of Investigation, arranged for Child C 3 to participate in a telephone call with
11
     Carmichael. The call was recorded pursuant to the previously authorized warrant. During
12
     the phone call, Child C was holding a stuffed animal. During the phone call, Carmichael
13   inquired whether Child C was alone in her room.                     Carmichael proceeded to make many
14   sexually explicit and graphic statements to Child C. These comments included a statement
15   that Carmichael has masturbated to her "thousands of times," and a description of what
16   Carmichael would like to do, sexually, to Child C. During the phone call, Carmichael also

17   addressed Child C' s disclosure of being sexually abused by him, and he made the following
     admission:
18
                Umm when you were talking about me touching your boobs umm there are
19              people, I'm sure people read that and I'm sure that they're very concerned
20              about it. If you could do me a favor at some point when we are chatting on
                there you could say you know I remember that was an accident and you did
21              say you were sorry. I know that's not true but could you do that for me to help
                protect me.
22
23
24
25
     2
       The Facebook communications that follow, although described to have been between Child C and Carmichael, are
26   between Lt. Davis, posing as Child C, and Carmichael.
     3
       Child C, under the supervision of law enforcement and with the consent of her parents, participated in the recorded
27   telephone call with Carmichael.
     Information
     State v. Christopher A. Carmichael
     Page 8 o/9


Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 8 of 10
     Ultimately, after making a number of other sexually graphic statements, Carmichael told
 1
     Child C that he loves her and ended the call.
 2
                Following the conclusion of the phone call, law enforcement executed federal search
 3
     warrants on Carmichael's residence.
 4              Carmichael was then interviewed by law enforcement. Carmichael admitted speaking
 5   with Child C earlier that night. However, Carmichael' s version of the phone call with Child
 6   C was inconsistent with the actual call recorded by law enforcement.                Specifically,
 7   Carmichael told law enforcement that it was Child C who wanted him to meet her at the

 8   Longhouse, that he told her "no," that it was his impression that Child C wanted to make out
     in one way or another, that he sensed it was something sexual, that he told her it was
 9
     inappropriate, that he told her he was not going to do that with her, and that he told her it was
10
     not going to happen. Carmichael admitted that he told Child C to delete the messages about
11
     him touching her breasts. Carmichael also admitted that he is sexually attracted to Child C.
12
                  Dated at Bethel, Alaska, this 9rn day of APRIL, 2020.
13                                                    KEVIN G. CLARKSON



                                                      :~~m
14

15
16                                                          S. Thomas Peavey Hoffer
17                                                          District Attorney
                                                            Alaska Bar No. 0811064
18

19
20        ~ \ ec\ ~ \ bd-e \
21
          C\:.            bl\: · OC1· 1.D
22
23
24
            ~
25
26
27
     In formation
     State v. Christopher A. Carmichael
     Page 9of9


Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 9 of 10
                  1                          IN THE DISTRICT COURT FOR THE STATE OF ALASKA
                                                       FOURTH ruDICIAL DISTRICT AT
                  2
                  3 STATE OF ALASKA,
                         Plaintiff,
                  4
                         vs.
                  5
111
I       I         6 CHRISTOPHER A. CARMICHAEL
~                   DOB : 06/16/1964
    1   IiI       7 APSIN ID: 7053724
                    DMV NO.: 7504969 AK
        i
            I     8 ATN: 116484021
                  9        Defendant.

                 10 No. 4BE-20-                    CR
                 11                                                   REQUEST FOR WARRANT
                 12    I certify this document and its attachments do not contain the(!) name of a victim of a sexual offense li sted in AS 12.6 1.1 40 or (2)
                       residence or business address or telephone number of a victim of or witness to any offense unl ess it is an address identifying the place of a
                 13    crime or an address or tele hone number in a transcri t of a court roceedin and di sclosure of the infonnation was ordered b the court.


                 14             COMES NOW the Plaintiff, STATE OF ALASKA, by and through its undersigned
                 15 District Attorney, and hereby requests this honorable court issue an Arrest Warrant in this
                 16 matter. As set forth in the Information, the defendant is charged with sexually abusing two
                 17 mmors.           The particular facts of this conduct is egregious and the defendant's conduct

                 18
                      demonstrates that he is a substantial danger to other people and the community.
                                WHEREFORE, the Plaintiff respectfully requests the court issue an Arrest Warrant in
                 19
                      this matter.
                 20
                                Respectfully submitted this 9th day of APRIL, 2020.
                 21
                                                                                                           KEVIN G. CLARKSON

                                                                                                         1~rtM;RAL
                 22
                 23
                 24                                                                                        Tom Hoffer
                                                                                                           District Attorney
                 25                                                                                        Alaska Bar No. 0811064
                 26      ~ \ed                 w\~{.\he_\
                 27
                        l,\-.            \)l\· \)~ · 1-~
                         ~
                Case 3:19-cr-00148-TMB-MMS Document 70-1 Filed 07/06/21 Page 10 of 10
